DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview with Brian Rosenbloom
	In a telephone call to Mr. Rosenbloom, the examiner wanted to ascertain why the outstanding provisional non statutory double patenting rejection in view of co pending application 16860617 wasn’t addressed in the remarks filed on 4/21/2021.  Mr. Rosenbloom conveyed that as is normal practice, the present application should be allowed and the double patenting matter can be address will be addressed in the co-pending application.
Allowable Subject Matter
Claims 1-8, 12-13 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the amendment to the claims and the remarks filed on 4/21/2021 with respect to claim 1.  Additionally, the cited prior art fails to teach, keeping track of the number of reference signals that actually fall below the quality threshold by incrementing a counter and then comparing the counter to an additional threshold.  And based on the comparison to the two thresholds, determining if a beam failure has occurred.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466